79 N.Y.2d 1027 (1992)
Garry S. King et al., Appellants,
v.
County of Warren, Respondent.
Court of Appeals of the State of New York.
Submitted March 16, 1992.
Decided May 7, 1992.
Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as affirmed the order of Supreme Court denying plaintiffs' motion for leave to renew and/or reargue, dismissed upon the ground that that portion of the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.